Citation Nr: 1760109	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  04-37 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent from October 22, 2002, to September 20, 2007, and in excess of 70 percent from September 21, 2007, to June 29, 2008, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) for the period prior to September 5, 2014.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Des Moines, Iowa Department of Veterans Affairs Regional Office (RO).  

This appeal has been before the Board on multiple occasions, most recently in April 2016, when it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that previously the issue regarding TDIU was characterized as entitlement to an effective date prior to September 5, 2014, for the grant of entitlement to TDIU.  However, as the issue of entitlement to a higher evaluation for PTSD was on appeal during the entire relevant period, the issue of entitlement to TDIU is part of the appeal for a higher evaluation for PTSD.  Thus, the issue has been recharacterized above.


FINDINGS OF FACT

1.  During the period on appeal prior to September 21, 2007, the Veteran's PTSD manifested symptoms more nearly approximating occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total occupational and social impairment.

2.  During the period on appeal from September 21, 2007, to June 29, 2008, the Veteran's PTSD did not manifest symptoms more nearly approximating total social and occupational impairment.

3.  A 100 percent schedular disability rating has been assigned for PTSD from the date the Veteran became unemployable.  He is also in receipt of SMC from July 2, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent from October 22, 2002, to September 20, 2007, and in excess of 70 percent from September 21, 2007, to June 29, 2008, for PTSD, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an award of TDIU for the period prior to September 5, 2014, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

The Veteran seeks an evaluation in excess of 50 percent disabling from October 22, 2002, to September 20, 2007, and in excess of 70 percent from September 21, 2007, to June 29, 2008, for PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination. It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

In October 2002 the Veteran was noted to be neatly dressed and groomed.  He was alert and oriented.  He was open with his thoughts and feelings but his affect was nervous.  He made good eye contact.  Mood was neutral.  Insight and judgment were good.  The Veteran was diagnosed with major depressive disorder, PTSD and history of alcohol abuse.  He was assigned a GAF score of 70.

In January 2003 the Veteran was alert and well oriented.  Dress, hygiene, and eye contact were good.  Mood was neutral.  There was some anxiety in his affect but it was not excessive.  He denied a history of psychotic symptoms.  Insight was good and judgment was fair.  He enjoyed the holidays with his family.  The Veteran was diagnosed with major depressive disorder, PTSD and history of alcohol abuse.  He was assigned a GAF score of 70.

In May 2003 the Veteran was alert and cooperative.  He had good grooming and hygiene.  He had guarded eye contact; it was noted that he made fair eye contact but his eyes darted frequently.  He appeared to be anxious, shifted in his seat and asked a few times when the appointment will be over.  There was no psychosis or lethality.  He continued to be anxious.  Insight and judgment appeared to be fair.  Mood appeared to be neutral.  The diagnosis was major depressive disorder, PTSD and history of alcohol abuse.  He was assigned a GAF score of 68.

In a statement dated in June 2003 the Veteran reported that he spent most of his time alone.  Family functions were limited so he did not see his family anymore.  He kept a gun within reach always.  The windows in his bedroom and television room were blacked out because he did not want anyone to be able to see inside.  He reported problems with sleeping.  He liked to keep his back to the wall when he went to public places and felt uneasy when people were behind him.  He reported feeling guilty at being alive.  

The Veteran was afforded a VA examination in June 2003.  The Veteran reported nightmares two to three times a week and flashbacks on a daily basis which he treated with Ativan.  He isolated himself.  He described himself as hypervigilant and paranoid and reported significant problems with interpersonal relationships stating the only person he was close with was his stepmother with whom he communicated with regularly and one friend from Vietnam who also had combat experience.  He owned and operated a pawn shop.  The Veteran reported that he was not married and had never been.  But the examiner noted that the file clearly documented that the Veteran had been married in the past.  The Veteran stated that he had difficulty maintaining relationships and stated that the longest relationship lasted approximately four years.  He had not been in a serious relationship in six years.  He reported that other than his work he had no active hobbies or anything he enjoyed doing.  He had been stable in his employment for six years.

The Veteran was well groomed and appropriate.  He was alert and oriented times three.  There was no apparent distress.  His mood was fair.  His affect was fair and congruent.  He got somewhat distressed while reporting his traumatic incidents from Vietnam but, in general, was very appropriate.  His speech was appropriate.  Eye contact was good.  Thought processes in general were logical and goal directed.  Thought content was negative for any suicidal or homicidal ideation.  There were no psychotic symptoms reported or appreciated.  Attention span and concentration, recent and remote memory were within normal limits.  Insight and judgment appeared intact.  He was diagnosed with PTSD and assigned a GAF of 61.

The Veteran was afforded a VA examination in June 2004.  He reported daily problems in interacting with customers at his pawn shop.  He frequently got angry and had to work hard to control his anger.  When he got angry, he gets loud.  However, he denied swearing or being physically violent.  He had to keep a constant vigilance to prevent getting physically violent.  He denied frequent nightmares.  He reported that he had nightmares two to three times per week.  He tended to isolate himself and had very few friends.  The Veteran reported symptoms of difficulty relaxing and increased startle reflex.  He was able to continue working at his job but it was a struggle for him and required much effort.  He frequently had days when he does not feel like going to work because of concerns of having to interact with people.  He owned and operated a pawn shop and bait shack business.  He stated he was doing reasonably well, but was quite distressed at doing this job.  He did not feel he would be able to work in a work place involving interacting daily with large groups of people or with any kind of supervisor.  He interacted with his brother and occasionally saw his mother.  

He had fair grooming.  He was mildly restless but not overtly agitated.  Speech was normal in rate, rhythm, and volume.  There was no pressured speech.  There was normal prosity.  Mood was tense and anxious.  Affect was moderately anxious.  Thought process was logical and goal directed.  There was no suicidal or homicidal ideation and no delusions or hallucinations.  The Veteran was awake, alert, and oriented times three.  Insight and judgment were fair.  The Veteran was diagnosed with PTSD and history of alcohol abuse.  He was assigned a GAF score or 58 that was noted to be entirely attributable to his PTSD.  

The Veteran was afforded a VA examination on September 21, 2007.  The Veteran was appropriately and casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous and he was cooperative.  Affect was appropriate and mood was good.  He was able to do serial sevens and spell a word forward and backward.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  He understood the outcome of behavior and understood that he had a problem.  There was sleep impairment described as poor sleep even with medications.  He could not sleep more than two to three hours a night and had nightmares two to three times a week.  He woke up frequently during the night and may get four to six hours of sleep in a 24 hour period.  He felt tired all the time and was always irritable, even with medications.  The Veteran had inappropriate behavior described as problems interacting with customers at his pawn shop.  He reported that it was more difficult to control anger and temper.  He said he used to fight and now does not want to hurt anyone so has not had any episodes of physical violence.  He interpreted proverbs appropriately and did not have any obsessive or ritualistic behavior.  He had panic attacks.  He reported that sometimes when has not taken his medication he may feel like just closing up his store even if there are customers.  He was not sure why he was afraid.  The Veteran had homicidal thoughts, reported as thoughts of hurting or killing others, all the time but denied any current plan or intent.  He reported suicidal thoughts but had no plans or intent to harm himself.  Impulse control was fair and there were no episodes of violence.  The Veteran reported that he heard things.  He had difficulty concentrating and had trouble with short term memory.  The Veteran reported that he was a fulltime business owner.  He was diagnosed with PTSD and assigned a GAF score of 55.  The examiner noted that there was not total social and occupational impairment.  

The Board finds that entitlement to an evaluation in excess of 50 percent, for the period prior to September 21, 2007, and in excess of 70 percent, for the period beginning September 21, 2007, to June 29, 2008, for PTSD, is not warranted.

During the period prior to September 21, 2007, the Veteran's PTSD manifested anxiety, guarded eye contact, sleep impairment, nightmares, flashbacks, hypervigilance, problems with interpersonal relationships, and anger.  However, during the entire period prior to September 21, 2007, the Veteran operated a pawn shop.  In addition, during this period the Veteran did not show or report any suicidal or homicidal ideation, psychosis, problems with grooming, thought process problems, attention problems, concentration problems, or physical violence.  During the period prior to September 21, 2007, examiners assigned GAF scores ranging from 70 to 58, representing mild to moderate symptoms.  As such, during the period on appeal prior to September 21, 2007, the Veteran's PTSD manifested symptoms more nearly approximating occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas.  The symptoms experienced during that time frame are not of the frequency or severity that would more closely approximate the criteria for a 70 percent rating.  Therefore, for the period prior to September 21, 2007, an evaluation in excess of 50 percent, for PTSD, is denied.

For the period beginning September 21, 2007, to June 29, 2008, the Veteran's PTSD manifested irritability, problems interacting with customers at his pawn shop, homicidal thoughts, suicidal thoughts, difficulty concentrating, problems with his memory, sleep problems, nightmares, and panic attacks.  However, the Veteran continued as the owner and operator of a pawn shop.  He did not have any gross impairment of thought processes or communication, persistent delusions or hallucinations, obsessive or ritualistic behavior or episodes of physical violence.  Lastly, the Veteran had a GAF score of 55 representing moderate symptoms.  As such, the Board finds that from September 21, 2007, to June 29, 2008, the impact of the Veteran's symptoms on his social and occupational impairment did not more closely approximate total social and occupational impairment.  Therefore, an evaluation in excess of 70 percent, for the period from September 21, 2007, to June 29, 2008, for PTSD, is denied.

II.  TDIU

The Veteran seeks entitlement to a TDIU for the period prior to September 5, 2014.
In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In a statement dated in October 2008 the Veteran's representative reported that the Veteran was unemployed due to problems with his PTSD getting worse.  He was getting frustrated, anxious, and mad at the people in the office.  He closed his business within two months and was unemployed.

In a March 2009 VA examination report the Veteran reported that he owned a pawn shop up to June 2008.  He stated that he closed because of lack of interest and getting angry at customers.

In a March 2009 VA psychiatric examination report, the Veteran was noted to be unemployed partly due to PTSD, depression, and anxiety, and also due to physical problems.  The Veteran reported that he was employed full time until June 2008.  Thereafter, the record reveals that the Veteran was unemployable due to his disabilities, to include his service-connected PTSD.  

During the period on appeal, beginning July 1, 2008, to September 5, 2014, the Veteran was in receipt of service connected benefits for PTSD, evaluated as 100 percent disabling; hypertension with proteinuria, evaluated as 30 percent disabling; chronic diarrhea associated with hypertension, evaluated as 30 percent disabling; and erectile dysfunction associated with PTSD with depression and alcohol dependence, evaluated as noncompensably disabling.  He was also awarded Special Monthly Compensation at the housebound rate, as of July 1, 2008, because he has a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable as 60 percent, separate and distinct from the 100 percent service-connected disability.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).  

Entitlement to a TDIU for the period prior to September 5, 2014, is not warranted.  Up to June 2008 the Veteran has reported being employed full time in his own business.  There is no evidence, argument or assertion that his employment was marginal.  Thus, TDIU would not be warranted prior to July 1, 2008, because he was working, and not unemployable.  From July 1, 2008, the Veteran is in receipt of a total schedular evaluation for PTSD, the disability upon which TDIU was granted, and is receiving SMC.  As such, entitlement a TDIU for the period prior to September 5, 2014, is denied.


ORDER

Entitlement to a disability rating in excess of 50 percent from October 22, 2002, to September 20, 2007, and in excess of 70 percent from September 21, 2007, to June 29, 2008, for posttraumatic stress disorder (PTSD), is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) for the period prior to September 5, 2014, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


